Order issued February 23, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00309-CR
                      ________________________________________

                      PATRICK DARNELL LAWRENCE, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                  Before Chief Justice Wright and Justices Myers and Evans

       Based on the Court’s opinion of this date, we GRANT the August 22, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Patrick Darnell Lawrence, TDCJ No. 1914343, Sanchez State Jail, 3901 State Jail Road, El Paso,

Texas, 79938-8456.



                                                    / Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE